DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 6, 14, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “A brake wear monitoring system”.  Dependent claims 2-8 each recite “The brake control system”.  It is unclear what aspect of the independent claim the applicant is referring to.
Independent claim 9 recites “A braking arrangement”.  Dependent claims 10-17 each recite “The brake control system”.  It is unclear what aspect of the independent claim the applicant is referring to.
Claims 2-8, 10-17 each recite the limitation "the brake control system" in line 1, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 6 and 14 each recite “the plurality of linear Hall sensors are disposed along an axis of the wear pin”.  Claim 18 recites “wherein the plurality of linear Hall sensors are disposed along a line of action of a wear pin” (Lines 3-4).  The hall sensor array is arranged in parallel to the wear pin axis.  The claims suggest that the sensors and pin are coaxial.  It is unclear what the claim requires.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-2, 5-10, 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muniraju et al (US 2020/0080609).
As per claim 1, Muniraju et al discloses a brake wear monitoring system (Abstract), comprising: 
a processing unit (11); 
a plurality of linear Hall sensors (102; The inversely proportionate signal of the Hall sensors indicates that they are linear, [0032]) in electronic communication with the processing unit; 
a wear pin (130) coupled to a brake stack (150), the wear pin comprising a magnetic portion (120); 
wherein the plurality of linear Hall sensors are configured to detect a position of the wear pin relative to the plurality of linear Hall sensors via the magnetic portion ([0030]), and the processing unit is configured to generate an output signal, based upon the position of the wear pin relative to the plurality of linear Hall sensors, to indicate a wear status of the brake stack ([0034]).
As per claim 2, Muniraju et al discloses the brake control system of claim 1, further comprising a housing (Fig. 1A; [0031]), wherein the plurality of linear Hall sensors are disposed within the housing (102).
As per claim 5, Muniraju et al discloses the brake control system of claim 1, wherein the magnetic portion of the wear pin defines a tip of the wear pin (120).
As per claim 6, Muniraju et al discloses the brake control system of claim 1, the plurality of linear Hall sensors are disposed along an axis of the wear pin (104, Fig. 1A).
	As per claim 7, Muniraju et al discloses the brake control system of claim 1, further comprising a piston housing (140).
As per claim 8, Muniraju et al discloses the brake control system of claim 7, wherein the housing is disposed opposite the piston housing from the brake stack (104, 140, 150, Fig. 1A).
As per claim 9, Muniraju et al discloses a braking arrangement (Abstract), comprising: 
a brake stack (150); 
a processing unit (110); 
a plurality of linear Hall sensors (102; The inversely proportionate signal of the Hall sensors indicates that they are linear, [0032]) in electronic communication with the processing unit; 
a wear pin (130) coupled to the brake stack, the wear pin comprising a magnetic portion (120); 
wherein the plurality of linear Hall sensors are configured to detect a position of the wear pin relative to the plurality of linear Hall sensors via the magnetic portion ([0030]), and the processing unit is configured to generate an output signal, based upon the position of the wear pin relative to the plurality of linear Hall sensors, to indicate a wear status of the brake stack ([0034]).
As per claim 10, Muniraju et al discloses the brake control system of claim 9, further comprising a housing (Fig. 1A; [0031]), wherein the plurality of linear Hall sensors are disposed within the housing (102).
As per claim 13, Muniraju et al discloses the brake control system of claim 9, wherein the magnetic portion of the wear pin defines a tip of the wear pin (120).
As per claim 14, Muniraju et al discloses the brake control system of claim 9, the plurality of linear Hall sensors are disposed along an axis of the wear pin (104, Fig. 1A).
As per claim 15, Muniraju et al discloses the brake control system of claim 9, further comprising a piston housing (140), wherein the housing is disposed opposite the piston housing from the brake stack (104, 140, 150, Fig. 1A).
As per claim 16, Muniraju et al discloses the brake control system of claim 9, wherein the wear pin is coupled to a pressure plate (150).
As per claim 17, Muniraju et al discloses the brake control system of claim 15, wherein the wear pin extends through the piston housing (140).
As per claim 18, Muniraju et al discloses a method for brake wear monitoring (Abstract), comprising: 
receiving, by a controller (110), a feedback signal from a plurality of linear Hall sensors (102; The inversely proportionate signal of the Hall sensors indicates that they are linear, [0032]), wherein the plurality of linear Hall sensors are disposed along a line of action (104) of a wear pin (130); 
calculating, by the controller, a position of the wear pin ([0030]), wherein the plurality of linear Hall sensors detect the position of the wear pin via a magnetic portion (120) of the wear pin; and 
sending, by the controller, a wear status signal to indicate a wear status of a brake stack ([0034]).
As per claim 19, Muniraju et al discloses the method of claim 18, wherein the feedback signal includes: 
a first position of the wear pin detected via a first linear Hall sensor (102; [0029], [0032]); 
a second position of the wear pin detected via a second linear Hall sensor (102; [0029], [0032]); and 
an nth position of the wear pin detected via an nth linear Hall sensor (102; [0029], [0032]), where n is the total number of linear Hall sensors ([0035]).
As per claim 20, Muniraju et al discloses the method of claim 18, wherein the total number of linear Hall sensors are each positioned at a distance from each other to allow continuous measurement of the wear pin position for an entire range of the brake wear ([0031]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 3-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muniraju et al (US 2020/0080609) in view of Pettersson et al (US 2006/0149440).
As per claim 3, Muniraju et al discloses the brake control system of claim 2.  Although Muniraju et al discloses an alternate embodiment that appears to show a piston associated with the wear pin inside of a shared housing with the sensor array (Fig. 2), Muniraju et al does not clearly state that the wear pin extends into the housing.
Pettersson et al discloses a sensor system wherein the wear pin extends into the housing (Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Muniraju et al by providing a housing for the exposed end of the wear pin and the sensor element array as taught by Pettersson et al in order to protect the measuring components from damage and debris.
	As per claim 4, Muniraju et al and Pettersson et al disclose the brake control system of claim 3.  Muniraju et al further discloses wherein the magnetic portion of the wear pin is disposed in the housing (120).
As per claim 11, Muniraju et al discloses the brake control system of claim 10.  Although Muniraju et al discloses an alternate embodiment that appears to show a piston associated with the wear pin inside of a shared housing with the sensor array (Fig. 2), Muniraju et al does not clearly state that the wear pin extends into the housing.
Pettersson et al discloses a sensor system wherein the wear pin extends into the housing (Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Muniraju et al by providing a housing for the exposed end of the wear pin and the sensor element array as taught by Pettersson et al in order to protect the measuring components from damage and debris.
As per claim 12, Muniraju et al and Pettersson et al disclose the brake control system of claim 11.  Muniraju et al further discloses wherein the magnetic portion of the wear pin is disposed in the housing (120).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake wear sensors
Lamkin et al (US 2016/0281808).
Sun (CN 106545600).
Philpott (US 2016/0160949).
Wagner et al (DE 19744042).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657